Notice of Pre-AIA  or AIA  Status
The present application for reissue of U.S. Patent 10,513,695 is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Claim Rejections – 35 U.S.C. § 251
1.)  Claims 1, 3 and 10-14 are rejected under 35 U.S.C. 251 because they correspond to claims that were restricted and cancelled in application 15/702,438.  In that application claims 5-7 and 20-22, drawn to an enzymatically active recombinant β-hexosyl transferase and foodstuffs containing said enzyme, were restricted in the Office action mailed October 19, 2018.  Those claims were not elected for examination and were cancelled in the Office action mailed August 13, 2019.  A reissue applicant’s failure to timely file a divisional application covering the non-elected invention(s) following a restriction requirement is not considered to be error causing a patent granted on elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim. Thus, such applicant’s error is not correctable by reissue of the original patent under 35 U.S.C. 251. See MPEP § 1412.01.

2.)  Claims 5-8 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
SEQ ID Nos. 28 and 29 are new matter for the reasons set forth in the rejection under 35 U.S.C. § 112 below.
3.)  The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
The declaration states that claim 1 has been amended to claim active recombinant β-hexosyl transferase polypeptide.  This is not an error that can be corrected by reissue as explained above.  Applicant is further reminded that, for an application that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP 1414(II).
Claims 1, 3, 5-8 and 10-14 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to nucleic acids encoding SEQ ID No. 29, including SEQ ID No. 28.  SEQ ID No. 29 is nearly identical to the enzyme disclosed by Ishikawa (Fig. 3), the sole difference being an N→Q mutation at residue 409 of SEQ ID No. 29 (see alignment below).  


    PNG
    media_image1.png
    1429
    825
    media_image1.png
    Greyscale

The original application (15/702,438) as filed does not disclose any amino acid sequence having this mutation, nor any nucleotide sequence encoding it.  Furthermore, the specification does not disclose that the invention includes a mutant β-hexosyl transferase.  Therefore it is concluded that the inventors, at the time the ‘438 application was filed, did not have possession of the claimed invention.

Objections to the Specification
The disclosure is objected to because of the following informalities: 
1.)  The application as filed December 18, 2020 proposes amendments to the sequence listing that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  A supplemental paper correctly amending the reissue application is required. 
Specifically, the computer readable form (CRF) of the sequence listing submitted December 18, 2020 amends the original sequence listing by adding SEQ ID Nos. 28-41.  The paper form of the sequence listing does not comply with 37 C.F.R. 1.173(d), which requires that the added information be preceded by “<U>” and followed by “</U>”.  Applicant is required to submit a properly marked paper copy of the sequence listing, along with an amendment directing its entry into the specification and the statements required under 37 C.F.R. 1.825(a) and (b).

2.)  The amendment filed December 18, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
SEQ ID Nos. 28 and 29 are deemed new matter for the reasons discussed in the rejection above.
Applicant is required to cancel the new matter in the reply to this Office Action.


Conclusion
No claim is allowed. 

Ongoing Duty to Disclose
	Applicant is reminded of its ongoing duty under 37 C.F.R. 1.178(b) to disclose any litigation involving the ‘695 patent.  See MPEP 1442.04.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE CAMPELL whose telephone number is 571-272-0974. The examiner can normally be reached on Monday - Thursday from 9:00 to 5:00, Central Time. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer, can be reached on 313-446-4825.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991


/Sharon Turner/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/T.M.S/           Supervisory Patent Examiner, Art Unit 3991